DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 9/21/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ng et al (US 2011/0237686 hereafter Ng) in view of Troiano et al (US 2011/0275704 hereafter Troiano) and Knopov et al (US 2013/0115274 hereafter Knopov).
Ng discloses a process for making solid lyophile comprising synthesizing lipid nanoparticles, providing an aqueous suspension of lipid nanoparticles, adding a dextrin and a saccharide to the solution of lipid nanoparticles and lyophilizing the combination [Example 61, Table 40, 41]. The total amount of dextrin and saccharide in the solution can be 12.5% (Table 41B, 43.75 mg/ml dextrin + 81.25 mg/ml sucrose = 125 mg/ml and equates to 12.5% in a w/v). Upon reconstitution of the lyophile, the particle size is 102 within 5% of the lipid nanoparticle prior to lyophilization. In addition, the PDI before and after lyophilization and reconstitution is 0.076, below 0.15 [Table 41A, B]. The dextrin can include hydroxypropyl-beta-cyclodextrin, 2-hydroxypropyl-β-cyclodextrin or a sulfobutyl ether of dextrin [0645, 1300, Example 61]. The dextrin is present in the formulation as a percentage to the saccharide from 35% to 65% [Table 40B and 41B]. 
While the reference discloses a process for making solid lyophiles, the reference is silent to the nucleic acid active agent of claim 8. instant claims. The use of the specific dextrin is known in the art as seen in the Troiano patent.
Troiano discloses a process for making a solid lyophile comprising lyophilizing an aqueous solution comprising saccharides like trehalose, sucrose [abstract, 0109-0112]. The lipid nanoparticles further comprise a combination of sucrose and methyl-B-cyclodextrins at a concentration of 1-15% and the sucrose is about 20% [0121]. The active agent can be a nucleic acid including siRNA, RNAi [0094]. The active agent is present about 10-100 mg/mL [claims]. It would have been obvious to include the specific cyclodextrins of Ng as they solve the same problem.
Regarding the specific concentration of the dextrin in relation to the saccharide, it is the position that the such limitation can be arrive upon through routine experimentation. As the ranges of the prior art overlap that of the instant claims, it is the position of the Examiner that such optimization would be normal and obvious to those of ordinary skill in the art given the state of the prior art.
While Ng discloses the lyophilizing of charged lipids, the reference is silent to the specific of claim 1.  The lyophilization of these specific compounds is known in the art as seen in the Knopov patent.
Knopov discloses a method for making lipid nanoparticles that encapsulate nucleic acids comprising lyophilizing an aqueous solution comprising the lipid and a cryoprotectant [abstract].  The cryoprotectant includes saccharides [0093, 0112].  The saccharide includes cyclodextrins and saccharide sugars like trehalose, sucrose and lactose [0112].  The encapsulated nucleic acid include RNA and RNAi molecules [0016, 0070-0073].  The lipid material can be a charged lipid such as HEDC and various derivatives [0017, 0041-0047].  The PDI is less than 0.2, preferably 0.1 where the particle size is from 50-150 nm [0026].  It would have been obvious to include the lipids of the Knopov into the formulation of Ng as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable process for making solid lyophiles. It would have been obvious to include the specific actives of Troiano into the Ng as the formulations have similar polydispersity and cyclodextrins as they solve the same of lyophilizing nanoparticles and protecting the nanoparticles. It would have been obvious to include the charged lipids of Knopov into the formulation and process of Ng as they share the same materials and components and are processed in the same manner.  One of ordinary skill in the art would have been obvious to combine the prior art to form a shelf stable solid lyophile.
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not render the instant claims obvious as the instant invention provides an unexpected result due to the specific concentration of the dextrin compound in the composition. 
Regarding this argument, it remains the position of the Examiner that the prior art combination of Ng, Troiano and Knopov continue to render the claims obvious. Applicant argues that the 40% w/w of dextrin in claim 1 produces an unexpected result such that siRNA expressed total gene expression blocking for GP46.  That concentrations of 20% and 30% show no such blocking effect and that the upper range of this effect is seen up to 70% dextrin in the mixture of dextrin and saccharide.  However, Ng discloses mixtures of dextrin as low as 35% and as high as 65%, well within the limits of the preferred range of the specification.  Further, the gene expression blocking is not presently claimed, nor is any increase in potency of a specific compound.  The claims currently recite a method of making a lyophile where the process comprises adding a dextrin and a saccharide such that they are combined from 10-15% of the formulation and individually the dextrin is 40% of the dextrin: saccharide mixture.  This, according to the claim, results in a reconstituted solid lyophile with an average size within 5% of their pre-lyophilization size, and a PDI of less than 0.15.  Ng discloses a method of making a solid lyophile comprising adding dextrin and saccharides at concentration 12.5% within the range of the claims.  The dextrin can be present in ranges from as low as 35% to 50% and up to 65% of the dextrin: saccharide combination. The resulting reconstituted lyophiles have average sizes within 5% of their pre-lyophilization size and PDI below 0.15.  Ng discloses the same compounds, combined in the same way, for the same express purpose. While the reference might not specifically disclose the alleged unexpected result of applicant, the instant specification makes clear this phenomenon is present in ranges from 40-70% which are encompassed by the examples of Ng.  For these reasons, the claims remain obvious as the optimization of ranges would still be within the level of skill in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618